Land, J.
A promissory note drawn by the plaintiff for the sum of $400, payable to the order of Joseph Bruneau, and by him endorsed in blank, was plaeed in the hands of Galbraith, a broker, to be sold. The broker delivered the mote to the .defendants in pledge, for a loan of money. The note was paid at maturity by the plaintiff, who sues to recover back the amount paid, on the ground of error in law and in fact.
*457There was judgment for the defendants and the plaintiff has appealed.
Galbraith was in lawful possession of the note, and had the power of pledging it, as well as of selling it, so as to bind the rights of the owner. Story on Bail-ments, g 296.
The defendants, the pledgees of the note, had the right to recover and receive the money due on it, and to sue for it in their own name. Ib. 321. A payment of the note to defendants was, therefore, valid. 0. 0. Art. 2136.
The plaintiff was legally bound to pay the note to the defendants, and there consequently could have been no error in making payment to them.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.